Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office acknowledges Applicants’ filing of the claims dated 12/22/2020. Claims 1-8 are pending and are examined based on the merits herein. 
Application Priority
This application filed 12/22/2020 is a continuation of 15102316, filed 06/07/2016, now U.S. Patent #10952991, 15102316 is a national stage entry of PCT/EP2014/ 077399, International Filing Date: 12/11/2014, claims foreign priority to 13197170.7, filed 12/13/2013, claims foreign priority to 14156282.7, filed 02/24/2014.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus, in this case, the number of chemical compounds to be used in the method may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)). 
The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.

The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed
correlation between structure and function, and
(5) the method of making the claimed invention




    The level of skill to practice the art of the instantly claimed invention is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.     
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics:
The instant claims are directed to:
    PNG
    media_image1.png
    173
    585
    media_image1.png
    Greyscale

The analysis for adequate written description considers the following:
(a)    Actual reduction to practice;
(b)    Disclosure of drawings or structural chemical formulas;
(c)    Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and
(d) Representative number of samples.
The issue at question in the instant case is whether (i) the instant specification provide support that ketosis occur in all the ruminant animals and (ii) whether the specification and/or the prior art provide support and/or guidance to treating or minimizing the effects of ketosis of all ruminant animals.

chemical formulas.
The claims are broad in regards in terms of ruminant animals. Ruminant animals include pronghorns, giraffes, okapis, deer, chevrotains, cattle, antelopes, sheep, and goats, buffalo, elk, and camels. 
Ketosis in cattle is well known and defined (Se Merck, Oct 2021, Ketosis in Cattle). 
Applicants have provided guidance and support to the use of biotin and essential oils for ketosis in calving dairy cattle. 
The specification defines ketosis in page 1,   
    PNG
    media_image2.png
    115
    643
    media_image2.png
    Greyscale

(5) Method of making the claimed invention:
To provide adequate written description and evidence of possession of a claimed method with the recited compound(s), the specification must provide sufficient description or guidance to the method as claimed.
As evidenced in pages 1-6 of the specification the support is for the treatment or minimizing the effects of ketosis in cattle, in particular dairy cattle and in specific calving dairy cattle. 



The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.
Those of ordinary skill in the art would not consider the applicant to have been in possession of the entire breadth of treating ketosis in all ruminant animals based on the treatment of single species, dairy cattle. 
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to use the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).

Based on the specification as originally filed, one of ordinary skill in the art will not recognize that the applicants were in possession of treating or minimizing the effects of ketosis in all ruminant animals. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosendo et al. (IDS, 12/22/2020: J Diary Sci. 87, 2535-2545, 2004) in view of Wall (IDS, 12/22/2020: Countryside & Small Stock Journal, July/August 2010) and further in view of Rossi et al. (US 5565211). 
	Rosendo disclose effects of biotin supplementation on peripartum performance and metabolites of Holstein cows. The reference teaches the administration of 20 mg biotin/d on an average of 16 d prepartum and then switched to 30 mg of biotin/d from calving through 70 d postpartum (abstract). The reference teaches the following:

    PNG
    media_image3.png
    217
    341
    media_image3.png
    Greyscale
 (See page 2536, col. 1, para 1). 
One of the cows in the study had ketosis (see Materials And Methods). The experiments demonstrate that mean concentration of plasma glucose was greater for lactating cows fed with supplemental biotin and triacylglyerol concentration was decreased, mean milk production was increased in lactating cows (see abstract, Fig. 1, Table 5). 
	The reference do not teach essential oil compounds in the method. 

production efficiency of dairy cows, and many producers have already started to implement essential oils into their feeding programs. Specifically, cinnamaldehyde and
eugenol are currently being used by many dairy producers in Europe and a few in the United States (See p 67, para 1). These feed additives have been established as safe for use, do not leave residues in milk or meat, and the beneficial effects are often comparable with other feed additive products on the market (See p 67, para 1). Feeding
essential oils to dairy goats and sheep has shown the potential to: Improve animal health by killing intestinal parasites and worms, increase milk fat and milk protein yield, improve udder health and decrease somatic cell count, reduce body fat mobilization and prevent ketosis, improve efficiency of nitrogen utilization (see p 67, col. 2, lines 1-10). 
Fig. 1 demonstrates a slight increase in milk yield, an increase in fat and protein yield, a decrease in somatic cell count, and a decrease in milk urea with microencapsulated mixture of eugenol and cinnamaldehyde Xtract on dairy goat performance. The experiment with goats carrying twins when fed Xtract before kidding decreased fat mobilization and may prevent ketosis (Figure 2). Feeding a different essential oil product (Xtract 60-7065), which contains eugenol, cinnamaldehyde, and capsicum (from red peppers) to ewes increased dry matter intake and body weight. This product was also fed to lambs and it greatly increased survival rate, while improving 
	Wall do not explicitly teach the second essential oil compound, for e.g. cresol, thymol, guaiacol, etc.
	Rossi teaches a composition and a method for improving the digestibility of feed for ruminants comprising meta-cresol, aromatizing mixture contains from 25 to 35% thymol, from 10 to 15% guaiacol, from 5 to 10% eugenol, from 10 to 20% vanillin etc. (See claims 1, 3). The reference teaches that the invention has advantage in milking cows, namely a reduction in nitrogenous toxins produced by microbial degradation, which toxins provoke an inflammation of the udder (col. 1, lines 40-47). Rossi’s composition further includes vitamins (claim 5). 
	From the teachings of Rossi, a person of ordinary skill in the art would have found it obvious to add the feed mixture comprising meta-cresol, eugenol, vanillin, thymol, guaiacol in a feed mixture formulated from the combined teachings of Rosendo and Wall. Wall explicitly teaches the antimicrobial properties of the essential oils, and the effects of essential oils in reduction in ketosis in ruminants. One of ordinary skill in the art would have found it obvious to add the feed mixture comprising eugenol, meta-cresol, vanillin, thymol or guaiacol to the supplement comprising biotin to feed milking cows to provide antimicrobial effects in milking cows. Administration of the composition comprising biotin and the essential oil compounds to ruminants, e.g. cows (dairy cattle) will result in the treatment of ketosis or reduce the effects of ketosis. Thus claims 1, 3, 7 would have been obvious over the combined teachings of the prior art. 

As to the dosage period in claim 4, Rosendo teaches administration of 20 mg biotin/d on an average of 16 d prepartum and then switched to 30 mg of biotin/d from calving through 70 d postpartum. The amount of essential oils can range from 5-10% of the feed as per Ross. It is within the skill of a veterinarian or a farmer to adjust the dosage period for administration of the biotin and essential oil compounds. 
Note: Frehner disclose an animal feed composition comprising thymol and eugenol and additional compound, e.g. guajacol, vanilline for cattle. Further taught by the reference is addition of vitamins, e.g. biotin. (US 20090004308).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,952,991 (‘991). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both of them are to a method of treating and/or minimizing effects of ketosis in a ruminant animal, e.g. calving dairy cattle with biotin in combination with essential oils as claimed, e.g. thymol, eugenol, at the dosage amounts as claimed, thus addressing claims 1-4, 7. The feed additive composition of the patent claims 2-3, 5 addresses claims 5-6, and 8 of the instant application. 

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627